Title: To George Washington from Henry Knox, 22 September 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir
                     
                        22 September 1782
                     
                  
                  Yesterday There arrived at this place twenty two women & Children, who have been sent by the Enemy from Canada to Vermont.  The  forwarded there to Albany,  my lord stirling has sent them down the Country, with a view, of them having an oppertunity of going to Philadelphia on the way to their respective homes.  These unhappy people, were inhabitants of the frontiers of Virginia and Pennsylvania.  Their husbands and fathers have been murdered by the savages and themselves taken into captivity to Canada.  After having experienced horrors unutterable, they are now endevoring to return to the places where they are known.  They drew provisions at Albany and I have provisioned them with some here.  I pray your Excellency will direct the Qr M. Gen. to give them permission to go to Philadelphia in some return Waggons & I hope the Minister of war will take measures to enable them to go with a degree of comfort to the places of their destination.  I am Sir with the highest respect your excelly Obedient Sevt
                  
                     H. Knox
                  
               